FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D20-3066
                  _____________________________

BRIAN KEITH KOEHLER,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Duval County.
Tatiana Salvador, Judge.

                        September 28, 2022


PER CURIAM.

     Brian Koehler appeals an order barring Koehler from any
further pro se filings in his criminal case below. Courts must
follow certain procedures when they consider barring pro se filings
in a case. See Spencer v. State, 717 So. 2d 95 (Fla. 1st DCA 1998).
“Courts may, upon a demonstration of egregious abuse of the
judicial process, restrict parties from filing pro se pleadings with
the court.” Id. at 96. Before the imposition of sanctions, “the trial
court must issue an order to show cause which initiates a separate
proceeding independent of the [postconviction] action.” Id.

    Here, the lower court properly issued an order to show cause.
After Koehler failed to show cause in his answer to the order, the
lower court barred him from future pro se filings related to the
underlying case. He had filed approximately twenty-seven
previous claims in his case and all of them were dismissed or
denied with no relief on appeal. Koehler was also warned about
his repetitive filings even before the order to show cause was
issued. Koehler’s filings have been repetitive, frivolous and
abusive. The lower court properly followed Spencer’s procedural
requirements and did not abuse its discretion in barring further
filings from Koehler. Accordingly, we affirm.

    AFFIRMED.

LEWIS, TANENBAUM, and LONG, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Brian Keith Koehler, pro se, Appellant.

Ashley Moody, Attorney General, and Barbara Debelius, Assistant
Attorney General, Tallahassee, for Appellee.




                                2